UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1548


MARICHMAN BUDHA MAGAR,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 14, 2016               Decided:   March 3, 2016


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, New York, New York, for Petitioner.
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Keith I. McManus, Senior Litigation Counsel, Tracie N. Jones,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marichman       Budha       Magar,      a       native       and     citizen     of    Nepal,

petitions for review of an order of the Board of Immigration

Appeals      (Board)       dismissing         his      appeal        from    the     immigration

judge’s      (IJ)     order       denying         his        applications          for      asylum,

withholding     of     removal,         and    protection            under    the      Convention

Against Torture (CAT).             We deny the petition for review.

      To be eligible for asylum, Magar must show that he has a

well-founded        fear    of    persecution            on      account      of   a     protected

ground if he returns to Nepal.                    Hui Pan v. Holder, 737 F.3d 921,

927   (4th    Cir.     2013).          Magar      can       meet     his    burden     either       by

establishing        his    past    persecution              or   a   well-founded           fear    of

future persecution.              Id.    Magar faces a higher burden of proof

to establish entitlement to withholding of removal because he

must show a clear probability of persecution on account of a

protected ground.            Djadjou v. Holder, 662 F.3d 265, 272 (4th

Cir. 2011).      If Magar fails to prove his eligibility for asylum,

he is also ineligible for withholding of removal.                              Id.

      The     IJ,      after       “[c]onsidering                the       totality         of     the

circumstances, and all relevant factors,” may make an adverse

credibility      determination           based         on     the      plausibility         of     the

applicant’s     account,          the   consistency              between     the     applicant’s

written and oral statements, the internal consistency of each

such statement, the consistency of such statements with other

                                                  2
evidence of record, or any other relevant factor.                          8 U.S.C.

§ 1158(b)(1)(B)(iii)       (2012);        Hui    Pan, 737 F.3d   at   928.     A

credibility determination may rest on any relevant factor, even

one that does not “go[ ] to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii).                  “The existence of only a few

such    inconsistencies,        omissions,        or     contradictions     can    be

sufficient” to support an adverse credibility finding.                     Djadjou,
662 F.3d at 273-74.

       The scope of our review is narrow.                  Hui Pan, 737 F.3d at

926.    We will affirm so long as the decision “is not manifestly

contrary     to    law.”      Id.   (internal      quotation     marks     omitted).

“[A]dministrative      findings      of    fact    are    conclusive     unless    any

reasonable adjudicator would be compelled to conclude to the

contrary.”        8 U.S.C. § 1252(b)(4)(B) (2012).              We must affirm a

determination regarding eligibility for asylum or withholding of

removal that is supported by substantial evidence in the record

considered as a whole.         INS v. Elias Zacarias, 502 U.S. 478, 481

(1992).     We will reverse the Board only if “the evidence . . .

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                  Id. at 483-84.

       We   conclude   that    substantial        evidence     supports    the    IJ’s

adverse credibility finding, particularly in light of the fact

that Magar gave different accounts of what caused him to leave

Nepal, which is not a minor detail.                      We also conclude that

                                           3
substantial evidence supports the finding that Magar did not

establish    eligibility     for    asylum   or    withholding     of    removal

through independent evidence.          Ilunga v. Holder, 777 F.3d 199,

213   (4th   Cir.   2015).         Additionally,    to   the    extent     Magar

challenges the denial of protection under the CAT, we conclude

that the decision is supported by substantial evidence.

      Accordingly, we deny the petition for review.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented     in   the   materials    before   this    court    and

argument would not aid the decisional process.

                                                               PETITION DENIED




                                       4